DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election of group I in the reply filed on January 7, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 32 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 


Abstract
The abstract of the disclosure is objected to because it appears on a sheet along with the title.  Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


s 1-2, 4, 10-13, 15, 33-34 and 36 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lee et al. (Journal of Biomedical Materials Research 1997 34:105-114).
Lee et al. disclose a polymer surface grafted with comb polymers that contain polyethylene oxide (PEO) bristles/teeth in order to confer protein resistance to the surface (see abstract; instant claims 1-2, 12-13, 15, and 34). A schematic of the synthesis is shown below:

    PNG
    media_image1.png
    262
    336
    media_image1.png
    Greyscale

Here a corona discharge treatment is applied to a polyethylene film moved at a constant speed through the corona in the presence of air which yields/deposits a continuous linking layer of oxygen and initiates polymerization when a solution of polyethylene oxide monomethacrylate is applied to the surface (see page 106 second column last partial paragraph-page 107 second column first partial paragraph; instant claims 4, 10-11, and 36). Polyethylene oxide monomethacrylate is a monomer with a monomer core (methacrylate) and hydrophilic protein resistant head group (polyethylene oxide also known as polyethylene glycol) (see instant claims 10-13 and 15). The comb polymer meets the limitations of the instantly claimed brush polymer with .


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation 
Claims 1-7, 10-15 and 33-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chapman et al. (US PGPub No. 2002/0102405) view of Hawker et al. (US Patent No. 6,413,587) and Lee et al. 
Broadly, the invention claimed generates and uses a device (article) with a coating of polymer brushes on its surface that are attached to the device surface via a linking layer. These polymers have protein resistant groups extending from its backbone along the length of the chain that confer protein resistance to the surface of the device. Chapman et al. teach this concept where their coating resists protein and bacterial adhesion (see figure 1 and paragraphs 114-117). A self-assembled monolayer of alkanethiol (linking layer) is formed on an article that is coated with gold (see paragraph 153 and 159; instant claims 2-3 and 34-35). The exposed end is converted into a reactive functional group (initiator terminated alkanethiol) such that a polymer can be grafted (see paragraphs 101 and 153). Chapman et al. also teach self-assembled monolayers that display different protein and bacteria resistant head groups. Polyethylene glycol and phosphorylcholine are in the set demonstrated to be particularly effective (see figures 4-5 and paragraph 144; instant claims 12-15). This reference does not explicitly teach the claimed polymer brushes.
Lee et al. disclose a polymer surface grafted with comb polymers that contain polyethylene oxide (PEO) bristles/teeth in order to confer protein resistance to the 

    PNG
    media_image1.png
    262
    336
    media_image1.png
    Greyscale

Here a corona discharge treatment is applied to a polyethylene film moved at a constant speed through the corona in the presence of air which yields/deposits a continuous linking layer of oxygen and initiates polymerization when a solution of polyethylene oxide monomethacrylate is applied to the surface (see page 106 second column last partial paragraph-page 107 second column first partial paragraph; instant claims 4, 10-11, and 36). Polyethylene oxide monomethacrylate is a monomer with a monomer core (methacrylate) and hydrophilic protein resistant head group (polyethylene oxide also known as polyethylene glycol) (see instant claims 10-13 and 15). The comb polymer meets the limitations of the instantly claimed brush polymer with a stem formed from the polymerization of the monomer core groups and a plurality of polyethylene oxide branches projecting from the stem. 
Hawker et al. teach polymer brushes built from a self-assembled monolayer on a substrate (see abstract). In particular, a substrate surface that can be composed of a variety of envisioned materials (e.g. gold or tungsten) serves as the base for the 
In view of the teachings of Chapman et al., Lee et al. and Hawker et al., it would have been obvious to one of ordinary skill in the art at the time of the invention to generate a protein resistant (non-fouling) gold surface on an article composed of a layer of surface initiated polymer brushes generated by the polymerization of poly(ethylene oxide) monomethacrylate from a self-assembled monolayer of initiator terminated alkanethiol. Both Lee et al. and Chapman et al. demonstrate the efficacy of polyethylene glycol head groups displayed along a polymer backbone at repelling protein adhesion. Additionally, Hawker et al. demonstrate a surface initiated polymerization of methacrylate based monomers to an initiator terminated self-assembled monolayer of alkanethiol, much like the alkanethiol monolayer employed to tether the polymer of Chapman et al. to its surfaces. Thus, there would have been a reasonable expectation of success for the modification. Therefore claims 1-7, 10-15 and 33-36 are obvious over Chapman et al. in view of Lee et al., and Hawker et al.

s 8-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chapman et al. in view of Lee et al., and Hawker et al. as applied to claims 1-7, 10-15 and 33-36 above, and further in view of Wang et al. (Macromolecules 2000 33:6640-6647).
Chapman et al. in view of Lee et al., and Hawker et al. render obvious the limitations of instant claim 1. Polymerization reactions Hawker et al. envision for their embraced initiators include free radical polymerization of vinyl monomers (see claims 1 and 16). The type of polymerization employed to generate the poly(ethylene oxide) monomethacrylate polymer brushes is not detailed.
Wang et al. teach that atom transfer radical polymerization is a known polymerization technique to successfully polymerize poly(ethylene oxide) monomethacrylate monomers with a low polydispersity (see abstract and page 6647 “Conclusions” section). They also detail that atom transfer radical polymerization is a variety of free radical polymerization (see page 6640 first column).
It would have been obvious to one of ordinary skill in the art at the time of the invention to prepare the coated substrate of Chapman et al. in view of Lee et al., and Hawker et al. via atom transfer radical polymerization because it was a technique known to polymerize poly(ethylene oxide) monomethacrylate and would have had a reasonable expectation of success. Therefore claims 8-9 are obvious over Chapman et al. in view of Lee et al., Hawker et al., and Wang et al.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 10-13 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable, separately, over claims 11-15 of U.S. Patent No. 11,130,987 and claims 1 and 13 of U.S. Patent No. 10,302,636.
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a surface with a layer of brush polymers on a linking layer where the linking layer is covalently bound to the brush polymer. The patented claims also recite the brush polymer to be 

Claims 2-7 are rejected on the ground of nonstatutory double patenting as being unpatentable, separately, over claims 11-15 of U.S. Patent No. 11,130,987 and claims 1 and 13 of U.S. Patent No. 10,302,636 as applied to claims 1, 10-13, and 15 above, and further in view of Lee et al. and Hawker et al.
Claims 11-15 of U.S. Patent No. 11,130,987 and claims 1 and 13 of U.S. Patent No. 10,302,636 teach the limitations of instant claim 1, where the linking layer and brush polymer are covalently linked. The linking layer is not identified as an alkanethiol.
Lee et al. disclose a polymer surface grafted with comb polymers that contain polyethylene oxide (PEO) bristles/teeth in order to confer protein resistance to the surface (see abstract). A schematic of the synthesis is shown below:

    PNG
    media_image1.png
    262
    336
    media_image1.png
    Greyscale


Hawker et al. teach polymer brushes built from a self-assembled monolayer on a substrate (see abstract). In particular, a substrate surface that can be composed of a variety of envisioned materials (e.g. gold or tungsten) serves as the base for the polymer (see column 8 lines 9-18). Subsequently, a compound (linking layer) containing a group reactive with the substrate surface on one end and providing an initiator on the other end is applied to the surface (see column 8 lines 56-67 and column 9 lines 27-29). The material is then contacted with a polymerizable composition composed of monomers that sequentially form polymers at these initiation sites (see column 9 lines 60-64). In one example, Hawker exemplifies the compound that makes up the linking layer as an initiator terminated alkanethiol that forms a patterned or continuous self-assembled monolayer (column 13 lines 46-50 and 58-63). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to select gold as the surface portion of the substrate so as to facilitate the 

Claims 8-9 are rejected on the ground of nonstatutory double patenting as being unpatentable, separately,  over claims 11-15 of U.S. Patent No. 11,130,987 and claims 1 and 13 of U.S. Patent No. 10,302,636 in view of Lee et al. and Hawker et al. as applied to claims 2-7 above, and further in view of Wang et al.
Claims 11-15 of U.S. Patent No. 11,130,987 and claims 1 and 13 of U.S. Patent No. 10,302,636, each separately in view of Lee et al. and Hawker et al. render obvious the limitations of instant claim 1. Polymerization reactions Hawker et al. envision for their embraced initiators include free radical polymerization of vinyl monomers (see claims 1 and 16). The type of polymerization employed to generate the poly(ethylene oxide) monomethacrylate polymer brushes is not detailed.
Wang et al. teach that atom transfer radical polymerization is a known polymerization technique to successfully polymerize poly(ethylene oxide) monomethacrylate monomers with a low polydispersity (see abstract and page 6647 “Conclusions” section). They also detail that atom transfer radical polymerization is a variety of free radical polymerization (see page 6640 first column).


Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable, separately, over claims 11-15 of U.S. Patent No. 11,130,987 and claims 1 and 13 of U.S. Patent No. 10,302,636 as applied to claims 1, 10-13, and 15 above, and further in view of Chapman et al.
Claims 11-15 of U.S. Patent No. 11,130,987 and claims 1 and 13 of U.S. Patent No. 10,302,636 teach the limitations of instant claim 1, where protein resistant head groups on the brush polymer monomers can be polyethylene glycol. Phosphorylcholine is not recited as the head group.
Chapman et al. also teach self-assembled monolayers that display different protein and bacteria resistant head groups. Polyethylene glycol and phosphorylcholine are in the set demonstrated to be particularly effective (see figures 4-5 and paragraph 144).
It would have been obvious to one of ordinary skill in the art at the time of the invention to employ phosphorylcholine in place of poly(ethylene glycol) as the had group 

Claims 1, 10-13 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-6 of U.S. Patent No. 11,130,989.
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a surface with a layer of brush polymers on a linking layer formed by a surface initiated polymerization process for the linking layer. The patented claims also recite the brush polymer to be a copolymer of poly(oligoethyleneglycol)methacrylate which is a vinyl monomer with polyethylene glycol head groups. As a result, claims 1, 10-13 and 15 are unpatentable over claims 1-2 and 4-6 of U.S. Patent No. 11,130,989.

Claims 2-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-6 of U.S. Patent No. 11,130,989 as applied to claims 1, 10-13, and 15 above, and further in view of Lee et al. and Hawker et al.

Lee et al. disclose a polymer surface grafted with comb polymers that contain polyethylene oxide (PEO) bristles/teeth in order to confer protein resistance to the surface (see abstract). A schematic of the synthesis is shown below:

    PNG
    media_image1.png
    262
    336
    media_image1.png
    Greyscale

Here a corona discharge treatment is applied to a polyethylene film moved at a constant speed through the corona in the presence of air which yields/deposits a continuous linking layer of oxygen and initiates polymerization when a solution of polyethylene oxide monomethacrylate is applied to the surface (see page 106 second column last partial paragraph-page 107 second column first partial paragraph). Polyethylene oxide monomethacrylate is a monomer with a monomer core (methacrylate) and hydrophilic protein resistant head group (polyethylene oxide also known as polyethylene glycol). The comb polymer meets the limitations of the instantly claimed brush polymer with a stem formed from the polymerization of the monomer core groups and a plurality of polyethylene oxide branches projecting from the stem. 

It would have been obvious to one of ordinary skill in the art at the time of the invention to select gold as the surface portion of the substrate so as to facilitate the selection of an alkanethiol linking layer as taught by Hawker et al. These choices would have been obvious because Lee et al. detail that a brush copolymer bound to a linking layer on a surface can be generated when the linking layer initiates a polymerization reaction of the brush monomers. Therefore claims 2-7 are obvious over claims 1-2 and 4-6 of U.S. Patent No. 11,130,989 in view of Lee et al. and Hawker et al.

Claims 8-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-6 of U.S. Patent No. 11,130,989 in view of Lee et al. and Hawker et al. as applied to claims 2-7 above, and further in view of Wang et al.

Wang et al. teach that atom transfer radical polymerization is a known polymerization technique to successfully polymerize poly(ethylene oxide) monomethacrylate monomers with a low polydispersity (see abstract and page 6647 “Conclusions” section). They also detail that atom transfer radical polymerization is a variety of free radical polymerization (see page 6640 first column).
It would have been obvious to one of ordinary skill in the art at the time of the invention to prepare the coated substrate of claims 1-2 and 4-6 of U.S. Patent No. 11,130,989 in view of Lee et al. and Hawker et al. via atom transfer radical polymerization because it was a technique known to polymerize poly(ethylene oxide) monomethacrylate and would have had a reasonable expectation of success. Therefore claims 8-9 are obvious over claims 1-2 and 4-6 of U.S. Patent No. 11,130,989 in view of Lee et al., Hawker et al., and Wang et al.

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-6 of U.S. Patent No. 11,130,989 as applied to claims 1, 10-13, and 15 above, and further in view of Chapman et al.

Chapman et al. also teach self-assembled monolayers that display different protein and bacteria resistant head groups. Polyethylene glycol and phosphorylcholine are in the set demonstrated to be particularly effective (see figures 4-5 and paragraph 144).
It would have been obvious to one of ordinary skill in the art at the time of the invention to employ phosphorylcholine in place of poly(ethylene glycol) as the had group on the monomers of the patented claims. This modification would have been obvious in light of Chapman et al. that show them both to be particularly effective at protein resistance when arranged as a surface coating. This modification is also obvious as the simple substitution of one known element for another in order to yield a predictable outcome. Therefore claim 14 is obvious over claims 1-2 and 4-6 of U.S. Patent No. 11,130,989 in view of Chapman et al.

Claims 1-6, 8-13, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable, separately, over claims 1, 9-13, and 16-17 of U.S. Patent No. 9,890,420, claims 1, 8-12 and 15-16 of U.S. Patent No.9,493,823, and claims 1, 4, 10-14, and 17 U.S. Patent No. 8,367,314. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite the same substrate, linking layers and polymer layer where the substrate is selected from the same options, the surface 

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable, separately, over claims 1, 9-13, and 16-17 of U.S. Patent No. 9,890,420, claims 1, 8-12 and 15-16 of U.S. Patent No.9,493,823, and claims 1, 4, 10-14, and 17 U.S. Patent No. 8,367,314 as applied to claims 1-6, 8-13, and 15 above, and further in view of Lee et al. and Hawker et al.
Claims 1, 9-13, and 16-17 of U.S. Patent No. 9,890,420, claims 1, 8-12 and 15-16 of U.S. Patent No.9,493,823, and claims 1, 4, 10-14, and 17 U.S. Patent No. 8,367,314 teach the limitations of instant claim 1, where the linking layer initiates the polymerization of polymer brush. The linking layer is not identified as an alkanethiol.
Lee et al. disclose a polymer surface grafted with comb polymers that contain polyethylene oxide (PEO) bristles/teeth in order to confer protein resistance to the surface (see abstract). A schematic of the synthesis is shown below:

    PNG
    media_image1.png
    262
    336
    media_image1.png
    Greyscale

Here a corona discharge treatment is applied to a polyethylene film moved at a constant speed through the corona in the presence of air which yields/deposits a continuous linking layer of oxygen and initiates polymerization when a solution of polyethylene oxide monomethacrylate is applied to the surface (see page 106 second column last partial paragraph-page 107 second column first partial paragraph). Polyethylene oxide monomethacrylate is a monomer with a monomer core (methacrylate) and hydrophilic protein resistant head group (polyethylene oxide also known as polyethylene glycol). The comb polymer meets the limitations of the instantly claimed brush polymer with a stem formed from the polymerization of the monomer core groups and a plurality of polyethylene oxide branches projecting from the stem. 
Hawker et al. teach polymer brushes built from a self-assembled monolayer on a substrate (see abstract). In particular, a substrate surface that can be composed of a variety of envisioned materials (e.g. gold or tungsten) serves as the base for the polymer (see column 8 lines 9-18). Subsequently, a compound (linking layer) containing a group reactive with the substrate surface on one end and providing an initiator on the other end is applied to the surface (see column 8 lines 56-67 and column 9 lines 27-29). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to select an alkanethiol linking layer as taught by Hawker et al. This choice would have been obvious because Lee et al. detail that a brush copolymer bound to a linking layer on a surface can be generated when the linking layer initiates a polymerization reaction of the brush monomers and Hawker et al. detail an alkanethiol as the variety of linker for a gold surface. Therefore claim 7 is obvious over claims 1, 9-13, and 16-17 of U.S. Patent No. 9,890,420, claims 1, 8-12 and 15-16 of U.S. Patent No.9,493,823, and claims 1, 4, 10-14, and 17 U.S. Patent No. 8,367,314, each separately, in view of Lee et al. and Hawker et al.

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable, separately, over claims 1, 9-13, and 16-17 of U.S. Patent No. 9,890,420, claims 1, 8-12 and 15-16 of U.S. Patent No.9,493,823, and claims 1, 4, 10-14, and 17 U.S. Patent No. 8,367,314 as applied to claims 1-6, 8-13, and 15 above, and further in view of Chapman et al.
Claims 1, 9-13, and 16-17 of U.S. Patent No. 9,890,420, claims 1, 8-12 and 15-16 of U.S. Patent No.9,493,823, and claims 1, 4, 10-14, and 17 U.S. Patent No. 8,367,314 teach the limitations of instant claim 1, where protein resistant head groups 
Chapman et al. also teach self-assembled monolayers that display different protein and bacteria resistant head groups. Polyethylene glycol and phosphorylcholine are in the set demonstrated to be particularly effective (see figures 4-5 and paragraph 144).
It would have been obvious to one of ordinary skill in the art at the time of the invention to employ phosphorylcholine in place of poly(ethylene glycol) as the had group on the monomers of the patented claims. This modification would have been obvious in light of Chapman et al. that show them both to be particularly effective at protein resistance when arranged as a surface coating. This modification is also obvious as the simple substitution of one known element for another in order to yield a predictable outcome. Therefore claim 14 is obvious over claims 1, 9-13, and 16-17 of U.S. Patent No. 9,890,420, claims 1, 8-12 and 15-16 of U.S. Patent No.9,493,823, and claims 1, 4, 10-14, and 17 U.S. Patent No. 8,367,314, each separately, in view of Chapman et al.

Claims 33-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 10-14, and 17 U.S. Patent No. 8,367,314. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite the same steps of making including the substrate materials, a surface comprising gold, the linking layer is patterned or continuous, and surface initiated polymerization of the brush polymer. Therefore claims 33-36 are unpatentable over claims 1, 4, 10-14, and 17 U.S. Patent No. 8,367,314.

Claims 1-2, 4-6, 8-13, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9-10, and 13 of U.S. Patent No. 7,713,689.
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite the same substrate, linking layers and polymer layer where the substrate is selected from the same options,  the linking layer is patterned or continuous, and the surface initiated polymerization is carried out by atom transfer radical polymerization (ATRP). ATRP is a type of free radical polymerization. The patented claims recite the constituent monomer of the polymer brush to be oligoethylene glycol methyl methacrylate (polyethylene glycol methyl methacrylate). As a result, claims 1-2, 4-6, 8-13, and 15 are unpatentable over claims 1, 9-10, and 13 of U.S. Patent No. 7,713,689.

Claims 3 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9-10, and 13 of U.S. Patent No. 7,713,689 as applied to claims 1-2, 4-6, 8-13, and 15 above, and further in view of Lee et al. and Hawker et al.
Claims 1, 9-10, and 13 of U.S. Patent No. 7,713,689 teach the limitations of instant claim 1, where the linking layer initiates the polymerization of polymer brush. The linking layer is not identified as an alkanethiol.


    PNG
    media_image1.png
    262
    336
    media_image1.png
    Greyscale

Here a corona discharge treatment is applied to a polyethylene film moved at a constant speed through the corona in the presence of air which yields/deposits a continuous linking layer of oxygen and initiates polymerization when a solution of polyethylene oxide monomethacrylate is applied to the surface (see page 106 second column last partial paragraph-page 107 second column first partial paragraph). Polyethylene oxide monomethacrylate is a monomer with a monomer core (methacrylate) and hydrophilic protein resistant head group (polyethylene oxide also known as polyethylene glycol). The comb polymer meets the limitations of the instantly claimed brush polymer with a stem formed from the polymerization of the monomer core groups and a plurality of polyethylene oxide branches projecting from the stem. 
Hawker et al. teach polymer brushes built from a self-assembled monolayer on a substrate (see abstract). In particular, a substrate surface that can be composed of a variety of envisioned materials (e.g. gold or tungsten) serves as the base for the 
It would have been obvious to one of ordinary skill in the art at the time of the invention to select gold as the surface portion of the substrate so as to facilitate the selection of an alkanethiol linking layer as taught by Hawker et al. These choices would have been obvious because Lee et al. detail that a brush copolymer bound to a linking layer on a surface can be generated when the linking layer initiates a polymerization reaction of the brush monomers. Therefore claims 3 and 7 are obvious over claims 1, 9-10, and 13 of U.S. Patent No. 7,713,689 in view of Lee et al. and Hawker et al.

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9-10, and 13 of U.S. Patent No. 7,713,689as applied to claims 1-2, 4-6, 8-13, and 15 above, and further in view of Chapman et al.
Claims 1, 9-10, and 13 of U.S. Patent No. 7,713,689 teach the limitations of instant claim 1, where protein resistant head groups on the brush polymer monomers can be polyethylene glycol. Phosphorylcholine is not recited as the head group.

It would have been obvious to one of ordinary skill in the art at the time of the invention to employ phosphorylcholine in place of poly(ethylene glycol) as the had group on the monomers of the patented claims. This modification would have been obvious in light of Chapman et al. that show them both to be particularly effective at protein resistance when arranged as a surface coating. This modification is also obvious as the simple substitution of one known element for another in order to yield a predictable outcome. Therefore claim 14 is obvious over claims 1, 9-10, and 13 of U.S. Patent No. 7,713,689 in view of Chapman et al.

Claims 1, 10-13 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable, separately, over claims 11-15 of U.S. Patent No. 11,130,987 and claims 1 and 13 of U.S. Patent No. 10,302,636.
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a surface with a layer of brush polymers on a linking layer where the linking layer is covalently bound to the brush polymer. The patented claims also recite the brush polymer to be poly(oligoethyleneglycol)methacrylate which is a vinyl monomer with polyethylene glycol head groups. As a result, claims 1, 10-13 and 15 are unpatentable, separately, over 

Claims 2-7 are rejected on the ground of nonstatutory double patenting as being unpatentable, separately, over claims 11-15 of U.S. Patent No. 11,130,987 and claims 1 and 13 of U.S. Patent No. 10,302,636as applied to claims 1, 10-13, and 15 above, and further in view of Lee et al. and Hawker et al.
Claims 11-15 of U.S. Patent No. 11,130,987 and claims 1 and 13 of U.S. Patent No. 10,302,636 teach the limitations of instant claim 1, where the linking layer and brush polymer are covalently linked. The linking layer is not identified as an alkanethiol.
Lee et al. disclose a polymer surface grafted with comb polymers that contain polyethylene oxide (PEO) bristles/teeth in order to confer protein resistance to the surface (see abstract). A schematic of the synthesis is shown below:

    PNG
    media_image1.png
    262
    336
    media_image1.png
    Greyscale

Here a corona discharge treatment is applied to a polyethylene film moved at a constant speed through the corona in the presence of air which yields/deposits a continuous linking layer of oxygen and initiates polymerization when a solution of 
Hawker et al. teach polymer brushes built from a self-assembled monolayer on a substrate (see abstract). In particular, a substrate surface that can be composed of a variety of envisioned materials (e.g. gold or tungsten) serves as the base for the polymer (see column 8 lines 9-18). Subsequently, a compound (linking layer) containing a group reactive with the substrate surface on one end and providing an initiator on the other end is applied to the surface (see column 8 lines 56-67 and column 9 lines 27-29). The material is then contacted with a polymerizable composition composed of monomers that sequentially form polymers at these initiation sites (see column 9 lines 60-64). In one example, Hawker exemplifies the compound that makes up the linking layer as an initiator terminated alkanethiol that forms a patterned or continuous self-assembled monolayer (column 13 lines 46-50 and 58-63). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to select gold as the surface portion of the substrate so as to facilitate the selection of an alkanethiol linking layer as taught by Hawker et al. These choices would have been obvious because Lee et al. detail that a brush copolymer bound to a linking layer on a surface can be generated when the linking layer initiates a polymerization 

Claims 8-9 are rejected on the ground of nonstatutory double patenting as being unpatentable, separately,  over claims 11-15 of U.S. Patent No. 11,130,987 and claims 1 and 13 of U.S. Patent No. 10,302,636in view of Lee et al. and Hawker et al. as applied to claims 2-7 above, and further in view of Wang et al.
Claims 11-15 of U.S. Patent No. 11,130,987 and claims 1 and 13 of U.S. Patent No. 10,302,636, each separately in view of Lee et al. and Hawker et al. render obvious the limitations of instant claim 1. Polymerization reactions Hawker et al. envision for their embraced initiators include free radical polymerization of vinyl monomers (see claims 1 and 16). The type of polymerization employed to generate the poly(ethylene oxide) monomethacrylate polymer brushes is not detailed.
Wang et al. teach that atom transfer radical polymerization is a known polymerization technique to successfully polymerize poly(ethylene oxide) monomethacrylate monomers with a low polydispersity (see abstract and page 6647 “Conclusions” section). They also detail that atom transfer radical polymerization is a variety of free radical polymerization (see page 6640 first column).
It would have been obvious to one of ordinary skill in the art at the time of the invention to prepare the coated substrate of claims 11-15 of U.S. Patent No. 11,130,987 in view of Lee et al. and Hawker et al. via atom transfer radical polymerization because it was a technique known to polymerize poly(ethylene oxide) monomethacrylate and 

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable, separately, over claims 11-15 of U.S. Patent No. 11,130,987 and claims 1 and 13 of U.S. Patent No. 10,302,636 as applied to claims 1, 10-13, and 15 above, and further in view of Chapman et al.
Claims 11-15 of U.S. Patent No. 11,130,987 and claims 1 and 13 of U.S. Patent No. 10,302,636 teach the limitations of instant claim 1, where protein resistant head groups on the brush polymer monomers can be polyethylene glycol. Phosphorylcholine is not recited as the head group.
Chapman et al. also teach self-assembled monolayers that display different protein and bacteria resistant head groups. Polyethylene glycol and phosphorylcholine are in the set demonstrated to be particularly effective (see figures 4-5 and paragraph 144).
It would have been obvious to one of ordinary skill in the art at the time of the invention to employ phosphorylcholine in place of poly(ethylene glycol) as the had group on the monomers of the patented claims. This modification would have been obvious in light of Chapman et al that show them both to be particularly effective at protein resistance when arranged as a surface coating. This modification is also obvious as the simple substitution of one known element for another in order to yield a predictable outcome. Therefore claim 14 is obvious over claims 11-15 of U.S. Patent No. 

Claims 1 and 10-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 14 of U.S. Patent No. 9,482,664.
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a surface with a layer of brush polymers on a linking layer where the linking layer is covalently bound to the brush polymer. The patented claims also recite the monomer heads and core groups to be the same as those instantly claimed. As a result, claims 1 and 10-15 are unpatentable over claims 1-7 and 14 of U.S. Patent No. 9,482,664.

Claims 2-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 14 of U.S. Patent No. 9,482,664 as applied to claims 1 and 10-15 above, and further in view of Lee et al. and Hawker et al.
Claims 1-7 and 14 of U.S. Patent No. 9,482,664 teach the limitations of instant claim 1, where the linking layer and brush polymer are covalently linked. The linking layer is not identified as an alkanethiol.
Lee et al. disclose a polymer surface grafted with comb polymers that contain polyethylene oxide (PEO) bristles/teeth in order to confer protein resistance to the surface (see abstract). A schematic of the synthesis is shown below:

    PNG
    media_image1.png
    262
    336
    media_image1.png
    Greyscale

Here a corona discharge treatment is applied to a polyethylene film moved at a constant speed through the corona in the presence of air which yields/deposits a continuous linking layer of oxygen and initiates polymerization when a solution of polyethylene oxide monomethacrylate is applied to the surface (see page 106 second column last partial paragraph-page 107 second column first partial paragraph). Polyethylene oxide monomethacrylate is a monomer with a monomer core (methacrylate) and hydrophilic protein resistant head group (polyethylene oxide also known as polyethylene glycol). The comb polymer meets the limitations of the instantly claimed brush polymer with a stem formed from the polymerization of the monomer core groups and a plurality of polyethylene oxide branches projecting from the stem. 
Hawker et al. teach polymer brushes built from a self-assembled monolayer on a substrate (see abstract). In particular, a substrate surface that can be composed of a variety of envisioned materials (e.g. gold or tungsten) serves as the base for the polymer (see column 8 lines 9-18). Subsequently, a compound (linking layer) containing a group reactive with the substrate surface on one end and providing an initiator on the other end is applied to the surface (see column 8 lines 56-67 and column 9 lines 27-29). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to select gold as the surface portion of the substrate so as to facilitate the selection of an alkanethiol linking layer as taught by Hawker et al. These choices would have been obvious because Lee et al. detail that a brush copolymer bound to a linking layer on a surface can be generated when the linking layer initiates a polymerization reaction of the brush monomers. Therefore claims 2-7 are obvious over claims 1-7 and 14 of U.S. Patent No. 9,482,664 in view of Lee et al. and Hawker et al.

Claims 8-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 14 of U.S. Patent No. 9,482,664 in view of Lee et al. and Hawker et al. as applied to claims 2-7 above, and further in view of Wang et al.
Claims 1-7 and 14 of U.S. Patent No. 9,482,664 in view of Lee et al. and Hawker et al. render obvious the limitations of instant claim 1 where poly(ethylene oxide) monomethacrylate is the polymer monomer. Polymerization reactions Hawker et al. envision for their embraced initiators include free radical polymerization of vinyl monomers (see claims 1 and 16). The type of polymerization employed to generate the poly(ethylene oxide) monomethacrylate polymer brushes is not detailed.

It would have been obvious to one of ordinary skill in the art at the time of the invention to prepare the coated substrate of claims 1-7 and 14 of U.S. Patent No. 9,482,664 in view of Lee et al. and Hawker et al. via atom transfer radical polymerization because it was a technique known to polymerize poly(ethylene oxide) monomethacrylate and would have had a reasonable expectation of success. Therefore claims 8-9 are obvious over claims 1-7 and 14 of U.S. Patent No. 9,482,664 in view of Lee et al., Hawker et al., and Wang et al.

Claim 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-8 of U.S. Patent No. 8,796,184.
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a surface with a layer of brush polymers on a linking layer. The patented claims also recite the brush polymer to have protein resistance head groups poly(oligoethyleneglycol)methacrylate which is a vinyl monomer with polyethylene, the substrate the be gold and the linking layer be self-assembled and  have a patterned or continuous configuration. As a result, claims 1-6 are unpatentable over claims 1 and 4-8 of U.S. Patent No. 8,796,184.

s 7, 10-13, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims1 and 4-8 of U.S. Patent No. 8,796,184 as applied to claims 1-6 above, and further in view of Lee et al. and Hawker et al.
Claims 1 and 4-8 of U.S. Patent No. 8,796,184 teach the limitations of instant claim 1, where the linking layer and brush polymer are connected. The linking layer is not identified as an alkanethiol and particular monomers are note named.
Lee et al. disclose a polymer surface grafted with comb polymers that contain polyethylene oxide (PEO) bristles/teeth in order to confer protein resistance to the surface (see abstract). A schematic of the synthesis is shown below:
 

    PNG
    media_image1.png
    262
    336
    media_image1.png
    Greyscale

Here a corona discharge treatment is applied to a polyethylene film moved at a constant speed through the corona in the presence of air which yields/deposits a continuous linking layer of oxygen and initiates polymerization when a solution of polyethylene oxide monomethacrylate is applied to the surface (see page 106 second column last partial paragraph-page 107 second column first partial paragraph). Polyethylene oxide monomethacrylate is a monomer with a monomer core (methacrylate) and hydrophilic 
Hawker et al. teach polymer brushes built from a self-assembled monolayer on a substrate (see abstract). In particular, a substrate surface that can be composed of a variety of envisioned materials (e.g. gold or tungsten) serves as the base for the polymer (see column 8 lines 9-18). Subsequently, a compound (linking layer) containing a group reactive with the substrate surface on one end and providing an initiator on the other end is applied to the surface (see column 8 lines 56-67 and column 9 lines 27-29). The material is then contacted with a polymerizable composition composed of monomers that sequentially form polymers at these initiation sites (see column 9 lines 60-64). In one example, Hawker exemplifies the compound that makes up the linking layer as an initiator terminated alkanethiol that forms a patterned or continuous self-assembled monolayer (column 13 lines 46-50 and 58-63). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to select polyethylene oxide monomethacrylate of Lee et al. as the monomer that yields the protein resistance brush polymer of the patented claims because it was a known option to achieve the desired end opt eh patented claims. It also would have been obvious to select gold as the surface portion of the substrate so as to facilitate the selection of an alkanethiol linking layer as taught by Hawker et al. These choices would have been obvious because Lee et al. detail that a brush copolymer bound to a linking layer on a surface can be generated when the linking layer initiates a polymerization .

Claims 8-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-8 of U.S. Patent No. 8,796,184 in view of Lee et al. and Hawker et al. as applied to claims 7, 10-13, and 15 above, and further in view of Wang et al.
Claims 1 and 4-8 of U.S. Patent No. 8,796,184 in view of Lee et al. and Hawker et al. render obvious the limitations of instant claim 1. Polymerization reactions Hawker et al. envision for their embraced initiators include free radical polymerization of vinyl monomers (see claims 1 and 16). The type of polymerization employed to generate the poly(ethylene oxide) monomethacrylate polymer brushes is not detailed.
Wang et al. teach that atom transfer radical polymerization is a known polymerization technique to successfully polymerize poly(ethylene oxide) monomethacrylate monomers with a low polydispersity (see abstract and page 6647 “Conclusions” section). They also detail that atom transfer radical polymerization is a variety of free radical polymerization (see page 6640 first column).
It would have been obvious to one of ordinary skill in the art at the time of the invention to prepare the coated substrate of claims 1 and 4-8 of U.S. Patent No. 8,796,184 in view of Lee et al. and Hawker et al. via atom transfer radical polymerization because it was a technique known to polymerize poly(ethylene oxide) monomethacrylate and would have had a reasonable expectation of success. Therefore 

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable claims 1 and 4-8 of U.S. Patent No. 8,796,184 in view of Lee et al. and Hawker et al. as applied to claims 7, 10-13, and 15 above, and further in view of Chapman et al.
Claims 1 and 4-8 of U.S. Patent No. 8,796,184 in view of Lee et al. and Hawker et al. teach the limitations of instant claim 1, where protein resistant head groups on the brush polymer monomers can be polyethylene glycol. Phosphorylcholine is not recited as the head group.
Chapman et al. also teach self-assembled monolayers that display different protein and bacteria resistant head groups. Polyethylene glycol and phosphorylcholine are in the set demonstrated to be particularly effective (see figures 4-5 and paragraph 144).
It would have been obvious to one of ordinary skill in the art at the time of the invention to employ phosphorylcholine in place of poly(ethylene glycol) as the had group on the monomers of the patented claims. This modification would have been obvious in light of Chapman et al. that show them both to be particularly effective at protein resistance when arranged as a surface coating. This modification is also obvious as the simple substitution of one known element for another in order to yield a predictable outcome. Therefore claim 14 is obvious over claims 1 and 4-8 of U.S. Patent No. 8,796,184 in view of Lee et al., Hawker et al., and Chapman et al.


The following are provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 10-13 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 25-26 of copending Application No. 16/387010.
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a surface with a layer of brush polymers on a linking layer where the linking layer is covalently bound to the brush polymer. The patented claims also recite the brush polymer to be poly(oligoethyleneglycol)methacrylate which is a vinyl monomer with polyethylene glycol head groups. As a result, claims 1, 10-13 and 15 are unpatentable over claims 1, 8, and 25-26 of copending Application No. 16/387010

Claims 2-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 25-26 of copending Application No. 16/387010 as applied to claims 1, 10-13, and 15 above, and further in view of Lee et al. and Hawker et al.
Claims 1, 8, and 25-26 of copending Application No. 16/387010teach the limitations of instant claim 1, where the linking layer and brush polymer are covalently linked. The linking layer is not identified as an alkanethiol.


    PNG
    media_image1.png
    262
    336
    media_image1.png
    Greyscale

Here a corona discharge treatment is applied to a polyethylene film moved at a constant speed through the corona in the presence of air which yields/deposits a continuous linking layer of oxygen and initiates polymerization when a solution of polyethylene oxide monomethacrylate is applied to the surface (see page 106 second column last partial paragraph-page 107 second column first partial paragraph). Polyethylene oxide monomethacrylate is a monomer with a monomer core (methacrylate) and hydrophilic protein resistant head group (polyethylene oxide also known as polyethylene glycol). The comb polymer meets the limitations of the instantly claimed brush polymer with a stem formed from the polymerization of the monomer core groups and a plurality of polyethylene oxide branches projecting from the stem. 
Hawker et al. teach polymer brushes built from a self-assembled monolayer on a substrate (see abstract). In particular, a substrate surface that can be composed of a variety of envisioned materials (e.g. gold or tungsten) serves as the base for the 
It would have been obvious to one of ordinary skill in the art at the time of the invention to select gold as the surface portion of the substrate so as to facilitate the selection of an alkanethiol linking layer as taught by Hawker et al. These choices would have been obvious because Lee et al. detail that a brush copolymer bound to a linking layer on a surface can be generated when the linking layer initiates a polymerization reaction of the brush monomers. Therefore claims 2-7 are obvious over claims 1, 8, and 25-26 of copending Application No. 16/387010 in view of Lee et al. and Hawker et al.

Claims 8-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over 1, 8, and 25-26 of copending Application No. 16/387010 in view of Lee et al. and Hawker et al. as applied to claims 2-7 above, and further in view of Wang et al.
Claims 1, 8, and 25-26 of copending Application No. 16/387010 in view of Lee et al. and Hawker et al. render obvious the limitations of instant claim 1. Polymerization reactions Hawker et al. envision for their embraced initiators include free radical 
Wang et al. teach that atom transfer radical polymerization is a known polymerization technique to successfully polymerize poly(ethylene oxide) monomethacrylate monomers with a low polydispersity (see abstract and page 6647 “Conclusions” section). They also detail that atom transfer radical polymerization is a variety of free radical polymerization (see page 6640 first column).
It would have been obvious to one of ordinary skill in the art at the time of the invention to prepare the coated substrate of claims 1, 8, and 25-26 of copending Application No. 16/387010 in view of Lee et al. and Hawker et al. via atom transfer radical polymerization because it was a technique known to polymerize poly(ethylene oxide) monomethacrylate and would have had a reasonable expectation of success. Therefore claims 8-9 are obvious over claims 1, 8, and 25-26 of copending Application No. 16/387010 in view of Lee et al., Hawker et al., and Wang et al.

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 25-26 of copending Application No. 16/387010 as applied to claims 1, 10-13, and 15 above, and further in view of Chapman et al.
Claims 1, 8, and 25-26 of copending Application No. 16/387010 teach the limitations of instant claim 1, where protein resistant head groups on the brush polymer monomers can be polyethylene glycol. Phosphorylcholine is not recited as the head group.

It would have been obvious to one of ordinary skill in the art at the time of the invention to employ phosphorylcholine in place of poly(ethylene glycol) as the had group on the monomers of the copending claims. This modification would have been obvious in light of Chapman et al that show them both to be particularly effective at protein resistance when arranged as a surface coating. This modification is also obvious as the simple substitution of one known element for another in order to yield a predictable outcome. Therefore claim 14 is obvious over claims 1, 8, and 25-26 of copending Application No. 16/387010 in view of Chapman et al.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARALYNNE E HELM/Examiner, Art Unit 1615